United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 2, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-50615
                           Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus

     ROBERTO HERNANDEZ-VALADEZ,

                                          Defendant-Appellant.




           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-03-CR-75-ALL-PRM



Before GARWOOD, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Roberto   Hernandez-Valadez   (Hernandez)   appeals     form    his

convictions on one count of importing 50 kilograms or more of a

substance containing a detectable amount of marihuana and on one

count of possessing with intent to distribute 50 kilograms or more

of a substance containing a detectable amount of marihuana.       See 21

U.S.C. §§ 841, 952, 960.



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Hernandez first argues that the evidence was insufficient to

support his conviction.             The standard for reviewing a claim of

insufficient evidence is “whether, viewing all the evidence in the

light most favorable to the verdict, a rational trier of fact could

have found that the evidence establishes the essential elements of

the   offense    beyond      a    reasonable        doubt.”        United    States   v.

Villarreal,     324   F.3d       319,   322       (5th    Cir.   2003).     Hernandez’s

inconsistent statements to federal officials regarding ownership of

the vehicle and his purpose in crossing the bridge, along with his

nervousness     at    the    checkpoint,           are     evidence   of    his   guilty

knowledge. See United States v. Diaz-Carreon, 915 F.2d 951, 954-55

(5th Cir. 1990); United States v. Richardson, 848 F.2d 509, 513

(5th Cir. 1988).      Such evidence, combined with his sole control of

the vehicle, is sufficient to support his conviction.                        See Diaz-

Carreon, 951 F.2d at 954.

      Hernandez’s remaining argument is that the district court

erred in admitting what he characterizes as “drug courier profile

testimony” given by a Government witness, Agent Carlos Hernandez.

Because Hernandez did not object on such grounds in the district

court, our review is for plain error.                    See United States v. Burton,

126 F.3d 666, 671 (5th Cir. 1997).                 Under the plain-error standard

of review, the defendant bears the burden of showing that (1) there

is an error, (2) the error is plain, and (3) the error affects

substantial rights.         See United States v. Olano, 507 U.S. 725, 732


                                              2
(1993).    If these conditions are satisfied, this court has the

discretion to correct the error only if it “seriously affect[s] the

fairness, integrity or public reputation of judicial proceedings.”

Id. (internal quotation marks and citation omitted).

       Drug courier profiles are inherently prejudicial and therefore

are not admissible as substantive evidence of the defendant’s

guilt.    See United States v. Williams, 957 F.2d 1238, 1242 (5th

Cir.   1992).    Agent   Hernandez’s   testimony,   however,   did   not

constitute a prohibited drug courier profile, and it was not

objected to on that basis but rather simply on relevancy.            See

United States v. Ramirez-Velasquez, 322 F.3d 868 (5th Cir.), cert.

denied, 124 S.Ct. 107 (2003); United States v. Gutierrez-Farias,

294 F.3d 657 (5th Cir. 2002), cert. denied, 537 U.S. 1114 (2003).

Agent Hernandez testified regarding the value of the marihuana, and

the jury, under the evidence here, could have reasonably inferred

that the defendant would not have been entrusted with the valuable

cargo if he was not part of the trafficking scheme.    See Villareal,

324 F.3d at 324; United States v. Gamez-Gonzalez, 319 F.3d 695, 699

(5th Cir.), cert. denied, 123 S.Ct. 2241 (2003).        Hernandez has

failed to demonstrate plain error (or error at all).       See Olano,

507 U.S. at 732.

                              AFFIRMED.




                                  3